Citation Nr: 0419627	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-11 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative 
arthritis of the right leg and knee.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the second metatarsal of the right foot with 
arthritis, currently assigned a 20 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1942 to March 1946, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The issue of entitlement to an increased evaluation for the 
veteran's residuals of a fracture of the second metatarsal of 
the right foot with arthritis will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in January 2001 
denied service connection for osteoarthritis of the right leg 
and knee with genu varus during ambulation.

3.  The evidence received since the January 2001 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The RO's January 2001 rating decision, which denied 
entitlement to service connection for osteoarthritis of the 
right leg and knee with genu varus during ambulation, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).

2.  The evidence received subsequent to the RO's January 2001 
rating decision is new and material, and the claim for 
service connection for degenerative arthritis of the right 
leg and knee is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the March 
2002 rating decision as well as the July 2002 Statement of 
the Case issued in conjunction with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reasons why his claim was denied.  
In addition, a letter dated February 2002 specifically 
informed the veteran of the VCAA and what the VA's and the 
veteran's responsibilities were under the Act, including the 
division of responsibilities in obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA outpatient 
records.  The veteran has not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Moreover, the Board notes that any 
deficiencies in VA compliance with the VCAA notice or 
development requirements as they relate to reopening the 
veteran's claim are not prejudicial to the veteran by virtue 
of the Board's reopening the veteran's claim by its decision 
this date, as discussed below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board therefore finds that disposition 
of the appellant's claim to reopen is appropriate.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In addition, service connection may also be established for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims (Court) has further held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation.  Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. Id. 

The Board notes that the veteran's claim for service 
connection for degenerative arthritis of the right leg and 
knee was previously considered and denied by the RO in a 
decision dated January 2001.   In that decision, the RO found 
that this disability was not incurred in or aggravated by 
service.  The veteran did not appeal this decision, which 
then became final. See 38 U.S.C.A. § 7105.

In January 2002, the veteran essentially requested that his 
claim for degenerative arthritis of the right leg and knee be 
reopened.  The rating decision now on appeal appears to have 
reopened the veteran's claim for service connection for 
degenerative arthritis of the right leg and knee.  As will be 
explained below, the Board believes that the RO's 
adjudication regarding reopening the veteran's claim is 
ultimately correct.  Nevertheless, the requirement of 
submitting new and material evidence is a material legal 
jurisdictional issue that the Board is required to address on 
appeal, despite the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996) (Statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, potential jurisdictional defect may 
be raised by court of tribunal, sua sponte or by any party, 
at any stage in the proceedings, once apparent, must be 
adjudicated).  Thus, the Board has recharacterized the issue 
on appeal as whether the veteran has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for degenerative arthritis of the right 
leg and knee.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  The Board acknowledges that there has been a 
regulatory change in the definition of new and material 
evidence that is applicable to all claims filed on or after 
August 29, 2001, such as the instant case.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
Under the version of 38 C.F.R. § 3.156(a) applicable in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

As previously indicated, the rating decision dated in January 
2001 denied service connection for osteoarthritis of the 
right leg and knee with genu varus during ambulation.  In 
that decision, the RO noted that the veteran's service 
medical records dated from 1942 to 1946 were negative for any 
right leg or knee disorder and that there was no evidence 
that arthritis had manifested within one year of the 
veteran's discharge.  In this regard, the RO found that the 
earliest evidence of a right leg and knee disorder, including 
arthritis, was dated in 2000, which was more than 25 years 
following the veteran's separation from service.  The veteran 
was notified of the decision and of his appellate rights.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence associated with the claims file subsequent to 
that decision includes additional VA outpatient records, a 
February 2002 letter from a VA physician, and December 2003 
hearing testimony before the Board as well as the veteran's 
statements.  The additional VA outpatient records document 
the veteran's treatment for his degenerative arthritis of the 
right leg and knee and indicate a possible nexus between that 
disorder and his service-connected residuals of a fracture of 
the second metatarsal of the right foot.  In particular, VA 
outpatient records dated in February 2003 diagnosed the 
veteran with mild degenerative arthrosis of the right knee, 
which his physician believed to be another injury from his 
right foot.  It was also noted in December 2003 that the 
veteran continued to have musculoskeletal pain that was most 
likely related to arthritis after his crush injury, which the 
treating physician later clarified as being the veteran's 
right foot and instep injury in service.  A February 2002 
letter related that the veteran had a hammertoe deformity, 
degenerative joint disease in the right knee, and a calcaneal 
planter spur on the right foot, all of which the VA physician 
opined were related to his service-connected right foot 
disability.  In addition, the veteran's December 2003 hearing 
testimony indicated that he did not have any knee or leg 
problems prior to his military service or his right foot 
disability and that his right leg and knee have bothered him 
since his right foot injury in service.  The Board has 
thoroughly reviewed this evidence.  

The Board finds that the additional VA outpatient records, 
the February 2002 letter, and the hearing testimony are new, 
in that they were not previously of record.  The Board also 
finds this evidence to be material in that it tends to 
support the veteran's contention that his current 
degenerative arthritis of the right leg and knee is related 
to his service-connected right foot disability.  Accordingly, 
the Board finds that new and material evidence has been 
presented to reopen the veteran's previously denied claim for 
service connection for degenerative arthritis of the right 
leg and knee.  However, as will be explained below, the Board 
is of the opinion that further development is necessary 
before the merits of the veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for degenerative arthritis 
of the right leg and knee is reopened, and to this extent 
only, the appeal is granted.


REMAND

As discussed above, the VCAA requires the VA to assist a 
claimant in obtaining that evidence.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

In this case, the veteran was afforded a VA examination in 
February 2002 in connection with his claim for an increased 
evaluation for residuals of a fracture of the second 
metatarsal of the right foot with arthritis.  However, the 
veteran has essentially asserted that his service-connected 
right foot disorder is worse than that shown at the time of 
the February 2002 VA examination.  In this regard, the 
veteran submitted a statement in February 2003 relating that 
his right foot disability had increased in severity, and he 
requested another VA examination to determine the current 
level of disability.  The Board also notes that the February 
2002 VA examination did not specifically distinguish the 
symptomatology associated with the service-connected 
disability from that associated with any nonservice-connected 
disorder.  In this regard, the February 2002 VA examination 
found the veteran to have mid foot arthritis as well as claw 
toes and a bunion, and VA outpatient records dated from 
February 2003 to November 2003 indicate that the veteran has 
required the use of crutches, a metal brace, a special shoe 
insert, and a wheelchair, yet the VA examiner did not 
indicate distinguish the symptomatology due to service-
connected disability from that due to nonservice-connected 
disability.  Further with respect to the service-connected 
disability at issue, the Board observes that the February 
2002 VA examination did not comment as to whether there was 
any functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, or weakness.  

Additionally, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for degenerative arthritis of the right 
leg and knee.  In this regard, the Board observes that the 
February 2002 VA examiner did not discuss the veteran's 
degenerative arthritis of the right leg and knee, nor did he 
opine as to whether the veteran's current degenerative 
arthritis of the right leg and knee was etiologically related 
to his service-connected right foot disability or was 
otherwise related to his military service.  Therefore, the 
Board is of the opinion that a VA examination is necessary 
for the purpose of ascertaining the severity and 
manifestations of the veteran's service-connected right foot 
disability as well as for determining the nature and etiology 
of the veteran's degenerative arthritis of the right leg and 
knee.

Further, the Board observes that the veteran's complete 
treatment records may not be associated with the claims file.  
In this regard, the veteran testified at a December 2003 
hearing before the Board that his own physician, who he 
referred to as Dr. DeMarco, had treated his right leg and 
knee in New Jersey in the 1950s.  However, there are no 
treatment records from this physician associated with the 
claims file.  In fact, the evidence of record does not 
include any private medical records.  In addition, the 
veteran testified that he sought treatment from the VA for 
his right leg and knee in 1992, yet the claims file does not 
contain any VA outpatient records dated prior to September 
1995.  Such records may prove to be relevant and probative.  
Therefore, the RO should attempt to obtain and associate with 
the claims file any and all treatment records pertaining to 
his degenerative arthritis of the right leg and knee.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his degenerative arthritis of the 
right leg and knee.  After acquiring 
this information and obtaining any 
necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
information regarding treatment by 
Dr. DeMarco in New Jersey from 
January 1950 to December 1959 as well 
by VA from January 1992 to September 
1995.

2.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any 
degenerative arthritis of the right 
leg and knee that may be present and 
to ascertain the severity and 
manifestations of his residuals of a 
fracture of the second metatarsal of 
the right foot with arthritis.  Any 
and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to identify whether 
the veteran has degenerative 
arthritis of the right leg and knee.  
If so, he should comment as to 
whether it is at least a likely as 
not that the degenerative arthritis 
of the right leg and knee is either 
caused by or permanently aggravated 
by the veteran's service-connected 
residuals of a fracture of the second 
metatarsal of the right foot, or is 
otherwise related to the veteran's 
military service.  

The examiner is also requested to 
comment on the severity of the 
appellant's right foot disability.  
The examiner should identify all foot 
disorders clinically found to be 
present and distinguish the 
symptomatology attributable to the 
appellant's service-connected 
residuals of a fracture of the second 
metatarsal of the right foot with 
arthritis from that due to 
nonservice-connected pathology.  If 
it is not possible to distinguish 
symptomatology due to the service-
connected disability from that due to 
a nonservice-connected disorder, the 
examiner should so state.  The 
examiner is also requested to comment 
on whether there is any functional 
loss due to flare-ups of pain, 
fatigability, incoordination, pain on 
movement, or weakness as it relates 
to the veteran's service-connected 
residuals of a fracture of the second 
metatarsal of the right foot with 
arthritis.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



